Citation Nr: 1816290	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.

This matter comes before the Board of Veterans Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in October 2015.

The Veteran is unrepresented in this appeal.

In October 2015, the Board issued two decisions addressing issues the Veteran had on appeal.  One decision in part remanded tinnitus, while the other decision remanded a number of issues.  While an SSOC was issued for tinnitus, it is unclear whether the development ordered in the other October 2015 Board remand has been accomplished.  As such, the Agency of Original Jurisdiction (AOJ) should review the October 2015 Board decision and ensure that all requested development has been accomplished. 


FINDING OF FACT

The Veteran began experiencing symptoms of tinnitus while in service or shortly thereafter, and he has continued to experience them since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2017); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

The Veteran asserts that he has tinnitus as a result of noise exposure during service while performing duties on a flight line of an aircraft carrier and also as a weapons instructor on a firing range.  His service personnel records reflect assignments consistent with the duties and noise exposure that he has reported.

In October 2015 the Board remanded this case for the purpose of obtaining a medical opinion that was to address the medical matters raised by this appeal.  In a January 2018 opinion a VA audiologist indicated that it was not likely that the Veteran's tinnitus was due to his military service.

The Board here observes that tinnitus is a type of disorder associated with symptoms that are uniquely capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As noted by the January 2018 VA audiologist's opinion, at a VA examination conducted in March 2009 the Veteran complained of a constant, bilateral tinnitus "noted over the past 20+ years."  Further, in a July 2009 statement the Veteran indicated that his tinnitus began "WITHIN the 12 months PRESUMPTIVE period immediately following my discharge from the military." 

In this case, the Board finds the Veteran's statements as to the onset of his tinnitus credible, as he has tended to report that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms, and his personnel records clearly indicate that he served as a marksmanship instructor during service.  Significantly, the Board notes that the Veteran has tended to use the phrase "20 years" simply as a rough approximation of the time since his discharge from service when he has sought VA treatment.  In this regard, the Board notes that in a June 2005 VA podiatry record the Veteran stated that he had right ankle pain "while in the military 20 years ago."  Resolving doubt in the Veteran's favor, the Board finds that at the March 2009 VA examination the Veteran used the phrase "over the past 20+ years" in the same manner as in the June 2005 VA podiatry record.

In reaching this conclusion, the Board acknowledges that the January 2018 VA audiologist and a March 2009 VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service.  The Board observes, however, that the January 2018 VA examiner did state that the "exact onset of the veteran's tinnitus is unknown at this time."  Further, because the Board is resolving doubt in the Veteran's favor as to his statements concerning the onset of his tinnitus, the statements are sufficient to grant service connection for tinnitus in this case.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for tinnitus is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


